891 F.2d 289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia L. ANDERSON, Plaintiff-Appellant,v.TRW, INC., Credit Reporting Agency, Defendant-Appellee.
No. 89-2120.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of a document filed in this court entitled as a complaint which was construed as a response to this court's October 12, 1989, order directing appellant to show cause why her appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.   The response argues the merits of the appeal.


2
It appears from the documents before the court that the district court by order dated July 31, 1989, and entered August 2, 1989, denied appellant's motion for an injunction.   The notice of appeal filed September 22, 1989, from the August 2, 1989, order was twenty-one days late.   Fed.R.App.P. 4(a) and 26(a).   Even if the notice of appeal is treated as having been taken from the final order entered August 22, 1989, it is still one day late.   Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.